                          UNITED STATES DISTRICT COURT
                              DISTRICT OF HAWAI‘I


LATOYA S. HIGH,                                  Case No. 18-cv-00221-DKW-RT

             Plaintiff,                          ORDER REVERSING
                                                 DECISION OF ACTING
      vs.                                        COMMISSIONER OF
                                                 SOCIAL SECURITY AND
NANCY A. BERRYHILL, Acting
                                                 REMANDING FOR FURTHER
Commissioner of Social Security,
                                                 ADMINISTRATIVE
             Defendant.                          PROCEEDINGS




      On June 11, 2018, Plaintiff Latoya High appealed the Acting Commissioner

of Social Security’s denial of her application for disability insurance benefits. High

asks this Court to review whether the Administrative Law Judge’s (ALJ’s) failure

to discuss several of her acknowledged medical ailments constitutes reversible error

and whether the ALJ improperly dismissed medical evidence and symptom

testimony, such that his decision was not based on substantial evidence. After

carefully reviewing the record and the arguments of counsel, the Court concludes

that this case must be remanded for further administrative proceedings, as set forth

below.
                                     BACKGROUND

I.     Procedural History

       On July 15, 2016, High applied for benefits under Title II, alleging an onset

date of March 22, 2016. Opening Brief, September 26, 2018, Dkt. No. 20, at 1;

Administrative Record (“AR”), Dkt. No. 8, at 150.1 The ALJ denied the

application on December 5, 2017. AR at 12-31. The Appeals Council denied

High’s request for review on April 26, 2018. AR 1-6. High filed her appeal in this

Court on June 11, 2018. Dkt. No. 1.

II.    Summary of the Relevant Evidence

       High alleges that she suffers from the following impairments: lymphocytic

colitis irritable bowel syndrome; anemia; submucosal lesion of the stomach;

degenerative arthritis/meniscal tear in the right knee; uterine fibroids; depressive

disorder; anxiety disorder; posttraumatic stress disorder (PTSD); memory issues;

low hemoglobin; premenstrual dysphoric disorder (PMDD); lumbar spine disorder

and cervicalgia. Opening Brief at 8. The ALJ determined that High’s uterine

fibroids, depressive disorder, anxiety disorder, PTSD, and PMDD were all severe.

AR at 17.

       A.   High’s Identification of Lumbar Spine Disorder and
            Cervicalgia as Impairments

1
 Although the Opening Brief alleges the application was dated July 15, 2016, the Administrative
Record indicates that High submitted her application on August 1, 2016. AR at 150. The
discrepancy has no substantive bearing.


                                                2
       High’s August 30, 2017 pre-hearing brief listed her various disabling

impairments, including “low back pain,” and provided narrative descriptions of

those impairments identified as “more severe.” AR at 301. The narrative

descriptions, which included the diagnostic history and impact of those “more

severe” ailments, focused on High’s emotional and psychological disorders, knee

pain, and PMDD. Id. However, High's brief also specified that the medical record

was extensive and noted, in particular, High's 6 to 10 visits per month with health

care providers in a variety of fields. Id. High’s August 2016 SSA “Disability

Report” (SSA-3368), for instance, also listed a “lower back” condition.2 AR at 175.

And during her ALJ hearing, High testified regarding her symptoms, stating that

she suffered from chronic neck and back pain. AR at 41, 49, 50.

       B.    Medical Evidence of Lumbar Spine Disorder and
             Cervicalgia

       In February 2016, High underwent physical therapy for lower back pain,

which she stated had been worsening since May 2015. AR at 976. In June 2016,

an MRI of High’s lumbar spine revealed abnormalities, including a degenerative

disc. AR 503. The following year, in May 2017, High visited the Tripler Pain

Management Center, complaining of chronic neck and back pain, and was seen by



2
 The Administrative Record and High’s various briefs before the ALJ and this Court varyingly
refer to cervicalgia, lumbar spine disorder, and neck and back pain. The Court treats these terms
as generally referencing the same impairments.


                                                 3
Dr. Cuong. AR at 2982. That Tripler report identified, among other things, a

“Lumbar MRI 2016: Degenerate disc and facet changes within the lower lumbar

spine contribut[ing] to mild bilateral neuroforaminal narrowing.” Id. Reports from

these visits note that sitting for long periods causes pain; that, at its worst, the pain

is a six on a ten-point scale; and that High should limit the amount of time she

spends sitting. Id. at 976, 2982. Dr. Cuong labeled High's neck pain,

“cervicalgia,” recommended various treatments to manage it, and administered

Botulinum TPI injections to relieve it. Id. at 2858.

       By June 2017, High’s physical therapist noted ongoing back pain that

appeared to be worsening, despite 13 sessions of physical therapy. AR at 2836. A

car accident on June 13, 2017 resulted in another treatment report identifying neck

and back pain as an ailment. AR at 2834. As of July 2017, High continued

physical therapy and chiropractic adjustments to alleviate her complaints of lower

back and neck pain. AR at 2733, 2748.

III.   Summary of Relevant ALJ Findings

       ALJ's employ a five-step process to determine whether a person is disabled

under the Social Security Act (SSA). 20 C.F.R. §404.1520.

       At Step One, the claimant must demonstrate that she is not currently involved

in any substantial, gainful activity. Id. §§404.1520(a)(4)(i), (b). Here, the ALJ




                                             4
determined that High had not engaged in substantial gainful activity since the

alleged date of the onset of her disability. AR at 17.

      At Step Two, the claimant must show a medically severe impairment or

combination of impairments that significantly limit her physical or mental ability to

do basic work activities. Id. §§404.1520(a)(4)(ii), (c). The ALJ found that High

suffered from the following severe impairments: “lymphocytic colitis irritable

bowel syndrome; anemia; submucosal lesion of the stomach; degenerative arthritis/

meniscal tear right knee; uterine fibroids; depressive disorder; anxiety disorder;

posttraumatic stress disorder (PTSD); premenstrual dysphoric disorder (PMDD).”

AR at 17 (citing 20 C.F.R. 404.1520(c)). He also noted that High had been treated

for “a variety of other symptoms and complaints that appear

periodically…[including] dysphagia and gastroesophageal reflux disease" but

concluded that “these conditions, considered singly or in combination, have caused

only transient and mild symptoms and limitations, are well controlled with

treatment…or are otherwise not adequately supported by the medical evidence of

record.” AR at 17-18. The ALJ made no mention of High's cervicalgia or lumbar

spine disorder, nor did he mention High's back or neck problems generally. Id.

      At Step Three, if the impairment matches or is equivalent to an established

listing under the governing regulations, the claimant is judged conclusively

disabled. Id. §§404.1520(a)(4)(iii), (d). If the claimant’s impairment does not



                                           5
match or is not equivalent to an established listing, the Commissioner makes a

finding about the claimant’s residual functional capacity (RFC) to perform work.

Id. §404.1520(e). Here, the ALJ found that High did not have an impairment or

combination of impairments that met or medically equaled one of the listed

impairments. AR at 18. The ALJ also determined that High had the RFC to

perform light work with several physical and environmental limitations. AR at 19.

      At Step Four, the claimant is required to show that her impairment, in light of

the RFC, prevents her from performing work she performed in the past. Id.

§§404.1520(a)(4)(iv), (e), (f). If the claimant is able to perform her previous work,

she is not disabled. Id. §404.1520(f). The ALJ here determined that High could not

perform her past work. AR at 25.

      Because the ALJ determined that High could not perform her past work, the

evaluation proceeded to Step Five. Id. §§404.1520(a)(4)(v), (g). At this final step,

the Commissioner must demonstrate that (1) based upon the claimant’s RFC, age,

education, and work experience, the claimant can perform other work, and (2) such

work is available in significant numbers in the national economy. Id. §404.1560(c);

Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (explaining that, at Step Five,

the burden moves to the Commissioner). If the Commissioner fails to meet this

burden, the claimant is deemed disabled. 20 C.F.R. §404.1520(g)(1). The ALJ

concluded that “[b]ased on the testimony of the vocational expert,” High could



                                          6
successfully adjust to other work “that exists in significant numbers in the national

economy.” AR at 26.

      As a result of this five-step analysis, the ALJ concluded that High was not

disabled. Id.

                                LEGAL STANDARD

      A district court has a limited scope of review and can only set aside a denial

of benefits if it is not supported by substantial evidence or if it is based on legal

error. Flaten v. Sec'y of Health & Human Servs., 44 F.3d 1453, 1457 (9th Cir.

1995). “In determining whether the Commissioner’s findings are supported by

substantial evidence,” a district court must review the administrative record as a

whole, considering “both the evidence that supports and the evidence that detracts

from the Commissioner’s conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th

Cir. 1998).

      The Commissioner’s findings “as to any fact, if supported by substantial

evidence, shall be conclusive.” 42 U.S.C. §405(g). “Substantial evidence is more

than a mere scintilla but less than a preponderance.” Id. (quotation omitted). Stated

differently, “[s]ubstantial evidence means such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Burch v. Barnhart, 400

F.3d 676, 679 (9th Cir. 2005) (quotation omitted). “Where evidence is susceptible

to more than one rational interpretation, it is the ALJ’s conclusion that must be



                                            7
upheld.” Id. at 679; see also Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d

1090, 1098 (9th Cir. 2014) (“[Courts] leave it to the ALJ to determine credibility,

resolve conflicts in the testimony, and resolve ambiguities in the record.”) (citations

omitted). However, “the ALJ has a special duty to fully and fairly develop the

record….” Brown v. Heckler, 713 F. 2d 441, 443 (9th Cir. 1983). Moreover, the

ALJ must consider the complete record of the claimant’s case to reach its

determination. 20 C.F.R. §404.1520(a)(3).

                                   DISCUSSION

      High first contends that the ALJ erred by not considering her neck and back

ailments at Steps Two and Three, including in evaluating her RFC. Opening Brief

at 1, 21. High also argues that, for those ailments the ALJ did consider, he

improperly rejected her testimony regarding her limiting symptoms without

providing clear and convincing reasons for doing so; made improper credibility

assessments with regard to that testimony; and entirely disregarded parts of the

medical record. Id. at 10 (citing Laborin v. Berryhill, 867 F.3d 1151, 1153-1154

(9th Cir. 2017)). Because the ALJ made no mention of High’s back and neck

problems at Step Two—not even to cursorily dismiss them—the Court finds that

the ALJ committed reversible error and REMANDS this matter for further

proceedings, as discussed below. Given the need to remand to allow for more




                                           8
complete development of the record, the Court finds it unnecessary to address

High’s second argument at this stage.3

       High alleges that the ALJ failed to consider her lumbar spine disorder or

cervicalgia in his Step Two analysis. Opening Brief at 25. She further argues that,

as a result of this omission, the ALJ did not evaluate whether these impairments

met or equaled a listed impairment at Step Three, rendering the RFC incomplete.

Id., at 8. In response, the Acting Commissioner argues that, although the ALJ

made no mention of the neck and back pain anywhere in his decision, the failure to

do so is immaterial because, had the ALJ discussed it, he would nonetheless have

found that the lumbar spine disorder and cervicalgia were non-severe. Defendant’s

Answering Brief, Dkt. No. 21, at 22-23.

       The Acting Commissioner’s attempt to compensate for the ALJ's omissions

is unpersuasive. Step Two is a “de minimis screening device.” “[A]n

impairment… may be found not severe only if the evidence establishes a slight

abnormality that has not more than a minimal effect on an individual’s ability to

work.” Webb v. Barnhart, 433 F.3d 683, 686 (9th Cir. 2005)(internal citations

omitted). Here, the medical record contains various assessments of High’s neck



3
 The parties agreed at oral argument that a remand to the ALJ on High's first contention would
automatically result in reopening the record as to each of High's claims. Accordingly, the Court
sees no purpose in addressing anything beyond High's first contention, given the outcome
explained below. See e.g. Haverlock v. Colvin, 2014 WL 6702020, at *5 (concluding that if
remand is required at Step Two, the court need not address plaintiff’s remaining claims).


                                                9
and back pain that indicate the conditions met the de minimis threshold. For

example, one of High's examining physicians concluded that “[t]he most likely

diagnosis is chronic neuropathic Myofascial Pain Syndrome…” and advised that

“the mainstay of patient’s treatment plan that will have the greatest probability of

long lasting benefit is to…minimize...prolonged sitting and standing.” AR at 2983-

2984. Given the low threshold for establishing a severe impairment and the

presence of non-trivial amounts of medical evidence suggesting a chronic ailment

that impaired her daily functions, concluding that High’s neck and back conditions

did not have more than “a minimal effect on [her] ability to work,” at a minimum,

requires an explanation. The ALJ provided none. Indeed, he did not even mention

High's back and neck problems at any point in his evaluation.

      In answer, the Acting Commissioner offers her own retrospective

assessment: that High’s neck and back pain must not have been severe enough to

even warrant mention by the ALJ, let alone explanation. Alternatively, the Acting

Commissioner argues the ALJ did, in fact, assess High’s neck and back pain, but

did so indirectly. The Acting Commissioner claims to know this because, in

reaching his disability determination, the ALJ relied on the findings of two non-

examining experts, who had reviewed High’s medical record, including the

evidence of High’s back and neck problems. By mentioning those non-examining

experts, the ALJ must have meant to incorporate all of their findings, and the



                                          10
evidence on which they were based, including those relating to High's neck and

back.4 Answering Brief at 22-23.

       How the Acting Commissioner imagines all of this is not clear. The ALJ

never mentions back, neck, lumbar, lumbago, spine, cervicalgia or anything

similar. Yet the Acting Commissioner is somehow able to conclude that the ALJ

subsumed back and neck assessments made by non-examining experts into his own

internal thought process. And the Acting Commissioner is further able to conclude

that, based on this secretive assimilation, the ALJ assessed High's neck and back

pain as something other than severe. Quite remarkable. No sensible reason exists

for presuming, as the Acting Commissioner asks this Court to do, that the ALJ

engaged in such a thoughtful assessment.5

       Equally important, to presume so would contravene binding precedent

“requiring the ALJ to fulfill a special duty to fully and fairly develop the record as

to assure that the claimant’s interests are considered, even when the claimant is

represented by counsel." Cook v. Berryhill, 2018 WL 885515, at *5 (N.D. Cal.




4
 For example, the Acting Commissioner argues that “Plaintiff cites her lumbar spine MRI from
2016… but, [the non-examining experts] knew about the MRI, and considered it when
determining what Plaintiff could do despite her impairment.” Id., at 24. In this way, according to
the Acting Commissioner, by referencing the non-examining experts, the ALJ considered the
2016 lumbar spine MRI.
  
5
 Of course, the Acting Commissioner may be right. The ALJ may have assessed High's neck and
back impairments in the manner suggested. The Court only concludes that there is no basis to
assume so.    


                                                11
Feb. 14, 2018)(internal quotations omitted); see also Celaya v. Halter, 332 F.3d

1177, 1183 (9th Cir. 2003); Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir.

2001). The Court sees no reason to believe that the ALJ, undoubtedly aware of this

fundamental requirement, critically evaluated High’s lower back and neck pain—

and then decided to discard them as non-severe at Step Two—but failed to mention

any of this at any point in his 26-page decision.

      Even if, as the Acting Commissioner now asserts, High's back and neck

conditions were non-severe, such that the omission at Step Two was harmless, the

ALJ’s disability determination is nonetheless infirm: even a non-severe, medically-

determined condition would have needed to be factored into the ALJ’s Step Three

analysis, including in the analysis of High’s RFC. The Court sees no indication

that it was. As such, finding error at Step Two suggests that the error carried over

to Step Three. See Richard v. Colvin, 2015 WL 2085610, at *4 (W.D. Wash.

2015)(the ALJ’s failure to address one of the plaintiff’s conditions at Step Two

“indicates that the ALJ may not have accounted for all of the plaintiff’s

impairments during subsequent steps of the sequential evaluation process.”)

      Because the ALJ’s decision made no mention of High’s neck and back

impairments, cervicalgia, lumbar spine disorder or anything similar at any point in

his analysis, the Court can only conclude that these impairments were not




                                          12
considered at all. The failure to do so was reversible error. Accordingly, this

action is remanded for further proceedings consistent with this order.6

                                        CONCLUSION

         As set forth herein, the Acting Commissioner’s decision denying High’s

application for disability insurance benefits is REVERSED. This case is

REMANDED to the Acting Commissioner for further administrative proceedings

consistent with this Order. The Clerk of Court is directed to close this case.


        IT IS SO ORDERED.

       DATED: April 30, 2019 at Honolulu, Hawai'i.




High v. Berryhill, Civil No. 18-00221 DKW-RT; ORDER REVERSING
DECISION OF ACTING COMMISSIONER OF SOCIAL SECURITY AND
REMANDING FOR FURTHER ADMINISTRATIVE PROCEEDINGS




6
 The Court’s Order does not prescribe any particular outcome in High’s disability determination.
Rather, it orders only that the ALJ redress the shortcomings in his analysis identified herein and,
based on a more complete evaluation, reach a determination on High’s application for benefits.


                                                 13
